Exhibit 10.1
 
EXMOVERE HOLDINGS, INC.
WRITTEN CONSENT BY SHAREHOLDERS


REPLACEMENT OF DIRECTOR
 
In lieu of a special meeting of the shareholders of Exmovere Holdings, Inc., a
corporation duly organized in the state of Nevada (the “Company”), the
undersigned, representing both a quorum and a holder of the majority of the
shares of the Company, take the following actions by written consent; said
actions to have the same full force and effect as if adopted at a meeting duly
held and called;


WHEREAS, pursuant to Section 2.9 of the Bylaws, any action required or permitted
to be taken by the vote of stockholders at a meeting, may be taken without a
meeting if authorized by the written consent of stockholders holding at least a
majority of the voting power; and in no instance where action is authorized by
written consent need a meeting of stockholders be called or notice given; and


WHEREAS, pursuant to Section 7.4 of the Bylaws, the entire Board, or any
individual director may be removed from office without assigning any cause by
the majority vote or consent of the shareholders entitled to elect directors;
and


WHEREAS,  pursuant to Section 7.6 of the Bylaws, vacancies on the Board shall be
filled by a majority vote of the remaining members of the Board, though less
than a quorum, or by a sole remaining director, and each person so selected
shall be a director to serve for the balance of the unexpired term;


WHEREAS, William Heath is currently a director of the Company; and


WHEREAS, the Company is desirous of having Mr. Robert Kinssies become an
independent director of the Board of the Company and Mr. Kinssies is desirous of
becoming an independent director of the Company; and


WHEREAS, Mr. Kinssies has many years of relevant business experience and
business contacts that may be extremely beneficial to the future growth and
development of the Company;


NOW THEREFORE, BE IT RESOLVED THAT, effective immediately, William Heath is
hereby removed as a Director of the Company and the Board of Directors is
authorized to vote whether to appoint Mr. Kinssies to fill the vacancy left by
Mr. Heath’s removal until the annual meeting; and


The Chief Executive Officer of the Company may take whatever legal steps as he
deems necessary to put these resolutions into effect.  This written consent
shall be duly recorded in the minutes of the proceedings of the shareholders.
 
[ex101_img002.jpg]_initial
 
1

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, we have each executed this Written Consent of the
Shareholders, which may be signed in one or more counterparts, each of which
when taken together shall constitute one and the same instrument effective as of
the date first executed below.


[ex101_img001.jpg]

[ex101_img002.jpg]_initial
 
2